UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:September 30, 2011 Date of reporting period:September 30, 2011 Item 1. Reports to Stockholders. Poplar Forest Partners Fund A Series of Advisors Series Trust www.poplarforestfunds.com Annual Report September 30, 2011 POPLAR FOREST PARTNERS FUND November 4, 2011 To my partners, Four years ago, I established Poplar Forest Capital with a straightforward mission: Superior, risk-adjusted returns, net of fees and taxes, over full market cycles by investing in under-appreciated companies and industries Said differently, we strive for above average long-term results.Generating above average long-term results requires a differentiated approach to investing.Being different means sometimes being out of sync with the broad market.I’ve lived through such situations before (especially in the late 1990s) and that experience is particularly helpful today. We recognize the worries on which many market participants are focused – Europe is certainly a mess and there may be a recession in 2012.But recessions come and recessions go – we don’t value our companies based on depressed earnings during a recession.Our portfolios will generally have what we consider to be the most attractive 25-35 stocks we can find based on normalized earnings and free cash flow when viewed over a three to five year investment horizon. Over time, I have found a multi-year investment horizon to be an advantage.That said, in the current environment, our results have been penalized by our long-term approach as investors are currently focused on shorter-term issues including the financial crisis in Europe and slowing global growth. While the first seven months of the Fund’s fiscal year were decidedly positive (S&P 500® Index up almost 21%), emerging global macroeconomic concerns led the stock market, as measured by the S&P 500® Index, to a loss of over 16% in the five months thereafter.Our portfolio was not well positioned for the change in sentiment and, as a result, our investment results lagged the S&P 500® Index.The Fund continues to focus on financially strong companies that we believe have the potential to deliver stronger than generally expected earnings and free cash flow over time.I don’t know how much longer our portfolios will remain out of favor, but I think the long-term gains should compensate us for the short-term pain. During this period of elevated worry, our lack of exposure to traditionally defensive sectors such as electric utilities and large consumer staples companies penalized our results.In addition, our above average exposure to financial services companies has also contributed to our poor short-term results.We continue to see tremendous value in the financial service companies we own and believe that others should recognize this value over time. For the fiscal year ended September 30, 2011, the Fund’s Class A shares, without the sales load, returned -6.44%, as compared to the S&P 500® Index, which returned +1.14%.During the year, the biggest positive contributors to our results were Aetna, IBM, McGraw-Hill and Weight Watchers.The holdings with the biggest declines in the period were Avery Dennison, Bank of America, Citigroup and Lincoln National. 2 POPLAR FOREST PARTNERS FUND Results – Annualized Total Returns as of Sept. 30, 2011 Since 3Q Inception 1 Year (12/31/09) Poplar Forest Partners Fund: Class A shares; with load -24.30% -11.13% -4.07% Class A shares; without load -20.32% -6.44% -1.21% Institutional Class shares -20.25% -6.18% -0.96% S&P 500® Index -13.87% +1.14% +2.87% Expense Ratio A Shares: 2.24% Gross; 1.25% Net of fee waiver Expense Ratio Institutional Shares: 1.94% Gross; 1.00% Net of fee waiver Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-522-8860.Performance for Class A shares with load reflects a maximum 5.00% sales charge.Class A shares without load does not take into account any sales charges which would reduce performance.The Adviser has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest, taxes and extraordinary expenses) through January 28, 2012. Outlook – Uncertainty Can Create Opportunity I believe the fiscal crisis in Europe is the single biggest issue influencing the economy and stock market today.The situation in Europe looks eerily similar to the U.S. in 2008-09.Our problem was imprudent bank lending to sub-prime home buyers; Europe’s problem is imprudent bank lending to sub-prime governments (like Greece). In my opinion, the core issue is insufficient bank equity capital to handle bad loans.Concerns about sufficient capital (solvency) can create a liquidity crisis which is the equivalent of draining the oil out of an economic engine.To date, Europe’s leaders have primarily focused on liquidity issues without dealing with the underlying question of solvency. A solvency crisis can’t be remedied by simply lowering interest rates or by providing emergency liquidity facilities.If the governments of Europe are going to do anything, my hope is that they’ll move more aggressively to shore up the capital positions of their banks.The current effort to restructure Greece’s debt seems insufficient.Will Europe’s political leaders come together with a plan to strengthen the European banking system?I don’t know.However, I am confident that if they don’t address bank capital soon, then markets will force their hand.While the recent reaction of investors to policy moves out of Europe has been positive, the intended 3 POPLAR FOREST PARTNERS FUND actions look far too short-term oriented for my taste.I fear we’ve simply pushed out the day of reckoning by a year. I hope Europe’s leaders will not stop with half measures on bank capital, but as of today, I’m not optimistic they will do enough.We’ve reached an interesting juncture where U.S. regulators are holding U.S. based banks to far more stringent capital requirements relative to their European peers.This has the potential to depress returns for U.S. institutions, but if customers deem U.S. banks to be more financially sound, there may be opportunities to take market share from European banks over time.The potential for long-term market share gains does not appear to be on many investors’ radar screens in today’s short-term, sentiment driven market. In the short-run, investor sentiment can overwhelm economic or company specific fundamentals.We use valuation tools as a gauge of sentiment - as a way to assess investor confidence or pessimism.From our vantage point, investor fear is pervasive and confidence is currently lacking.While it feels uncomfortable to buy when others are selling, pessimism and investor uncertainty can breed opportunity. During the “New Era” of the tech bubble, stock prices, as measured by the S&P 500® Index, reached 1500 for the first time.This equated to 25x the earnings expected for the year.The dividend yield on stocks dropped to roughly 1%.In an environment where everyone loved stocks, there was little interest in 10-year Treasury bonds which yielded 6%. In contrast, at the 9/30/11 closing level of 1131, stocks, as measured by the S&P 500® Index, sold for less than 12x this year’s expected operating earnings and the dividend yield exceeded 2%.In an environment where no one seems to love stocks, there is tremendous interest in 10-year Treasury bonds yielding 2%.In a bit over a decade, the price/earnings ratio on stocks has been cut in half while their dividend yield has doubled; meanwhile, Treasury bond yields have been cut by two-thirds.This marked shift in valuation signals a dramatic shift from unbridled optimism in 2000 to persistent pessimism today. This persistent pessimism has pushed the dividend yield on stocks above that of Treasury bond yields for only the second time in over 50 years (the first was during the ’08-’09 bear market).With interest income taxed at 35% while dividends are taxed at 15%, the after-tax yield on stocks looks even more compelling.In addition, dividends offer the prospect for growth while interest payments don’t. In short, investors are focused on the challenges in Europe and the fiscal deficits in the U.S. Federal budget while worrying about slowing global growth.In my opinion, these worries are amply reflected in the valuation of stocks today.Over time, I expect these issues to be addressed.As worries dissipate, the valuation of stocks should improve. What We Own When stocks sold off in August, our team examined all of our investments under the assumption that a recession was coming.I asked everyone to think critically about 4 POPLAR FOREST PARTNERS FUND the businesses we own – are there any that we would be uncomfortable owning if a 2012 recession became reality?As a result of this work, we liquidated two investments.In general, we finished this “what if” exercise with increased confidence in the companies we own.While we expect the economy to grow moderately in 2012, our current portfolio includes 27 investments that we are very happy to own even if there is a recession in 2012. One way to assess your investment is to look at our proportionate share of the results for each of the 27 businesses we own.This approach will hopefully help explain why we are so bullish about the long-term opportunities in our portfolio. Over the last 12 months, the 27 companies in which we are invested generated over $95 billion of aggregate free cash flow.If we owned 100% of these businesses, we’d have a giant pile of cash to divvy up amongst ourselves – but we don’t own 100%.As a minority partner in these businesses, our proportionate share of our companies’ free cash flow equaled roughly $22.8 million over the last 12 months.The majority of that free cash flow was returned to us either directly or indirectly. In the last 12 months, dividend payments made by our portfolio companies returned roughly 26% of the proportionate free cash flow generated.Another 69% was used to repurchase shares (which results in an effective increase in our ownership of businesses we like).Hypothetically, all of the free cash generated could have been returned to us; in practice, some free cash flow is used for acquisitions or for the reduction of debt.In the last 12 months, our companies’ Boards of Directors returned 95% of the free cash generated. Another way to think about the investment appeal of our companies is to compare the free cash generated by the businesses to the quoted prices of those businesses.Our proportionate share of the free cash flow generated by our companies totaled $22.8 million over the last 12 months.If our companies’ Boards chose to pay out all the cash generated, it would equal 9.5% of those companies’ value at quarter end (9/30/11) – and this is after sufficient capital spending to support growth of these high quality businesses. As a general rule, we aim to have at least 85% of our portfolio invested in companies with “investment grade” rated debt – a sign of financial strength.In another sign that high quality companies are “on sale”, at quarter end (9/30/11), 25 of our 27 companies had investment grade quality balance sheets. In summary, our portfolio includes investments in 27 businesses that collectively generate a lot of free cash flow, that have strong balance sheets and solid market positions and that are run by shareholder-oriented management teams.Our optimism with respect to future returns is driven by the values we see – our companies currently trade at 10x this year’s expected earnings and at a 47% discount to our assessment of their fair value.Which sounds better, hiding money in cash with little or no return, lending to the U.S. Government for ten years at an interest rate of 2% or owning an interest in strong and growing companies generating substantial free cash 5 POPLAR FOREST PARTNERS FUND flow?While we have no idea what the market will do over the next three months, when we look out three years or more, we see incredible opportunity. In Closing – Thank You While we will be closely watching developments in Europe and the important work of the U.S. Joint Select Committee on Deficit Reduction (the “Super Committee”), our focus will remain on identifying investment opportunities in under-appreciated companies and industries.We are excited about the many opportunities we see today as we strive to deliver superior, long-term, risk-adjusted returns. In the last year, the Poplar Forest Partners Fund has grown from $46 million in assets to $128 million.To our new client partners I say: “Welcome aboard!”And, as always, I want to thank each of you for the trust you’ve placed in us.The team here at Poplar Forest is among the Fund’s largest investors and we look forward to many years of profitable partnership with all of you. Sincerely, J. Dale Harvey Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in debt securities which typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in medium-sized companies, which involve additional risks such as limited liquidity and greater volatility than larger companies. The information provided herein represents the opinion of J. Dale Harvey and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Fund holdings and sector allocations are subject to change at any time, and should not be considered a recommendation to buy or sell any security.For a complete list of holdings, please refer to the Schedule of Investments in this report. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation.It is not possible to invest directly in an index. Free cash flow is revenue less operating expenses including interest expenses and maintenance capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. Price to earnings ratio is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The Poplar Forest Partners Fund is distributed by Quasar Distributors, LLC. 6 POPLAR FOREST PARTNERS FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at September 30, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 7 POPLAR FOREST PARTNERS FUND EXPENSE EXAMPLE – September 30, 2011 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Poplar Forest Partners Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/11 – 9/30/11). Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% and 1.00% per the advisory agreement for the Poplar Forest Partners Fund – Class A shares and the Poplar Forest Partners Fund – Institutional Class shares, respectively.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 8 POPLAR FOREST PARTNERS FUND EXPENSE EXAMPLE – September 30, 2011 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 4/1/11 9/30/11 4/1/11 – 9/30/11* Class A Shares Actual $ 806.80 Hypothetical (5% return before expenses) Institutional Class Shares Actual $ 808.10 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. The annualized expense ratios of the Poplar Forest Partners Fund – Class A shares and the Poplar Forest Partners Fund – Institutional Class shares are 1.25% and 1.00%, respectively. 9 POPLAR FOREST PARTNERS FUND Comparison of the change in value of a $1,000,000 investment in the Poplar Forest Partners Fund – Institutional Class Shares vs. the S&P 500 Index Since Average Annual Total Return: 1 Year Inception1 Poplar Forest Partners Fund – Institutional Class Shares -6.18% -0.96% Poplar Forest Partners Fund – Class A Shares (with sales load) -11.13% -4.07% Poplar Forest Partners Fund – Class A Shares (without sales load) -6.44% -1.21% S&P 500® Index 1.14% 2.87% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-522-8860. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.Class A shares may be subject to a 5.00% front-end sales load.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. 1 The Fund commenced operations on December 31, 2009. 10 POPLAR FOREST PARTNERS FUND SCHEDULE OF INVESTMENTS at September 30, 2011 Shares COMMON STOCKS – 97.1% Value Administrative and Support Services – 3.7% Robert Half International, Inc. $ Apparel Manufacturing – 4.1% Cintas Corp. Chemical Manufacturing – 6.3% Abbott Laboratories Bristol-Myers Squibb Co. Computer and Electronic Product Manufacturing – 12.7% Hewlett-Packard Co. International Business Machines Corp. TE Connectivity (a) Credit Intermediation and Related Activities – 13.5% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. State Street Corp. Educational Services – 2.9% Apollo Group, Inc. – Class A (b) Food Manufacturing – 1.3% Dean Foods Co. (b) Insurance Carriers and Related Activities – 10.6% Aetna Inc. Axis Capital Holdings Ltd. (a) Lincoln National Corp. Machinery Manufacturing – 3.4% General Electric Co. Miscellaneous Manufacturing – 4.5% Baxter International Inc. Miscellaneous Store Retailers – 4.1% Staples, Inc. The accompanying notes are an integral part of these financial statements. 11 POPLAR FOREST PARTNERS FUND SCHEDULE OF INVESTMENTS at September 30, 2011, Continued Shares Value Printing and Related Support Activities – 7.2% Avery Dennison Corp. $ R. R. Donnelley & Sons Co. Professional, Scientific, and Technical Services – 4.2% Omnicom Group Inc. Publishing Industries – 12.2% Electronic Arts Inc. (b) Mcgraw-Hill Companies, Inc. Microsoft Corp. Telecommunications – 2.4% Time Warner Cable Inc. Water Transportation – 4.0% Carnival Corp. (a) TOTAL COMMON STOCKS (Cost $144,332,718) SHORT-TERM INVESTMENTS – 1.6% Fidelity Institutional Money Market Portfolio – Select Class, 0.07% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $2,015,871) Total Investments in Securities (Cost $146,348,589) – 98.7% Other Assets in Excess of Liabilities – 1.3% NET ASSETS – 100.0% $ (a) U.S. traded security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day yield at September 30, 2011. The accompanying notes are an integral part of these financial statements. 12 POPLAR FOREST PARTNERS FUND STATEMENT OF ASSETS AND LIABILITIES at September 30, 2011 ASSETS Investments in securities, at value (identified cost $146,348,589) $ Receivables Fund shares issued Securities sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Due to Advisor 12b-1 fees Custody fees Administration fees Transfer agent fees and expenses Audit fees Fund accounting fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Institutional Class Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment income Accumulated net realized gain from investments Net unrealized depreciation on investments ) Net assets $ The accompanying notes are an integral part of these financial statements. 13 POPLAR FOREST PARTNERS FUND STATEMENT OF OPERATIONS For the Year Ended September 30, 2011 INVESTMENT INCOME Income Dividends (Net of foreign tax withholdings and issuance fees of $21,428 and $875, respectively) $ Interest Total income Expenses Advisory fees (Note 4) Administration fees (Note 4) 12b-1 fees - Class A shares (Note 5) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Custody fees (Note 4 and Note 7) Legal fees Chief Compliance Officer fee (Note 4) Trustees fees Printing and mailing expense Insurance expense Miscellaneous Total expenses Less: Advisory fees waived by Adviser (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain from investments Net change in unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. 14 POPLAR FOREST PARTNERS FUND STATEMENTS OF CHANGES IN NET ASSETS October 1, 2010 December 31, 2009* through through September 30, 2011 September 30, 2010 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain from investments ) Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) — Institutional Class Shares ) — From net realized gain on investments Class A Shares ) — Institutional Class Shares ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Accumulated net investment income $ $ (a) A summary of share transactions is as follows: October 1, 2010 December 31, 2009* through through September 30, 2011 September 30, 2010 Class A Shares Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed ) Net increase $ $ October 1, 2010 December 31, 2009* through through September 30, 2011 September 30, 2010 Institutional Class Shares Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed ) Net increase $ $ * Commencementof operations. The accompanying notes are an integral part of these financial statements. 15 POPLAR FOREST PARTNERS FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class A Shares December 31, 2009* Year Ended through September 30, 2011 September 30, 2010 Net asset value, beginning of period $ $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — From net realized gain on investments ) — Total distributions ) — Net asset value, end of period $ $ Total return -6.44 % %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before fee waiver % %++ After fee waiver % %++ Ratio of net investment income/(loss) to average net assets: Before fee waiver % %)++ After fee waiver % %++ Portfolio turnover rate % %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 16 POPLAR FOREST PARTNERS FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Institutional Class Shares December 31, 2009* Year Ended through September 30, 2011 September 30, 2010 Net asset value, beginning of period $ $ Income from investment operations: Net investment income^ ^ ^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — From net realized gain on investments ) — Total distributions ) — Net asset value, end of period $ $ Total return -6.18 % %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before fee waiver % %++ After fee waiver % %++ Ratio of net investment income to average net assets: Before fee waiver % %++ After fee waiver % %++ Portfolio turnover rate % %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 17 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2011 NOTE 1 – ORGANIZATION The Poplar Forest Partners Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek long-term growth of capital.The Fund currently offers Class A shares and Institutional Class shares.Class A shares are subject to a maximum front-end sales load of 5.00%, which decreases depending on the amount invested.The Fund’s Class A shares and Institutional Class shares commenced operations on December 31, 2009. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax year of 2010, or expected to be taken in the Fund’s 2011 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are calculated on the basis of specific cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. 18 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2011, Continued The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of September 30, 2011, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. G. Regulated Investment Company Modernization Act: On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Modernization Act”) was signed into law.The Modernization Act modernizes several of the federal income and excise tax provisions related to regulated investment companies (“RICs”).Some highlights of the enacted provisions are as follows: New capital losses may now be carried forward indefinitely, and retain the character of the original loss.Under pre-enactment law, capital losses could be carried forward for eight years, and carried forward as short-term capital losses, irrespective of the character of the original loss. The Modernization Act contains simplification provisions, which are aimed at preventing disqualification of a RIC for “inadvertent” failures of the asset diversification and/or qualifying income tests.Additionally, the Modernization Act exempts RICs from the preferential dividend rule, and repealed the 60-day designation requirement for certain types of pay-through income and gains. 19 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2011, Continued Finally, the Modernization Act contains several provisions aimed at preserving the character of distributions made by a fiscal year RIC during the portion of its taxable year ending after October 31 or December 31, reducing the circumstances under which a RIC might be required to file amended Forms 1099 to restate previously reported distributions. Except for the simplification provisions related to RIC qualification, the Modernization Act is effective for taxable years beginning after December 22, 2010.The provisions related to RIC qualification are effective for taxable years for which the extended due date of the tax return is after December 22, 2010. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the 20 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2011, Continued last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price doesn’t represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-Term Securities:Short-term securities having a maturity of 60 days orless are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks Administrative Support and Waste Management $ $
